Citation Nr: 0315579	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  01-08 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1941 to 
July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In March 2003, the veteran and 
his wife presented testimony at a video-conference hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.


REMAND

The Board notes that the veteran's most recent VA psychiatric 
examination was performed in September 2001.  At the 
videoconference hearing, the veteran and his representative 
argued that the September 2001 VA examination was not 
adequate for rating purposes and requested that the veteran 
be afforded another VA examination.  Based upon the 
contentions presented at the videoconference hearing and 
following a review of the examination report, the Board 
agrees that the veteran should be afforded another VA 
psychiatric examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be provided with 
a VA psychiatric examination by an 
examiner who has not examined him 
previously, if available, to determine 
the degree of severity of his post 
traumatic stress disorder (PTSD).  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
necessary tests and studies should be 
accomplished, and all manifestations of 
the veteran's PTSD should be 
identified.  If the veteran is found to 
have any psychiatric disorder other 
than PTSD, the examiner should provide 
an opinion concerning its etiology, to 
include whether it is at least as 
likely as not that it was caused or 
chronically worsened by the veteran's 
PTSD.  To the extent possible, the 
examiner should distinguish the 
manifestations of the veteran's PTSD 
from those of any other diagnosed 
disorder.  The examiner should provide 
an opinion concerning the degree of 
social and industrial impairment 
resulting from the veteran's PTSD, 
including whether it renders him 
unemployable.  The examiner should also 
assign a global assessment of 
functioning (GAF) score consistent with 
DSM IV based upon the PTSD.  The 
examiner should provide an explanation 
of the significance of the score 
assigned.  The rationale for all 
opinions expressed should be provided.

2.  After the above examination has 
been conducted and any other indicated 
development has been completed, the RO 
should readjudicate the issue on appeal 
based on all evidence received since 
the issuance of the Supplemental 
Statement of the Case (SSOC) in 
February 2002.  If the benefit sought 
on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided an 
appropriate SSOC and afforded the 
requisite time to respond.  The case 
should then be returned to the Board 
for further appellate action, if 
otherwise in order.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




